Citation Nr: 0117952	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cause of death.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

During the period  from December 7, 1941 to August 15, 1945, 
the appellant's husband had essentially continuous active 
military service in the American Merchant Marine in 
Oceangoing Service from December 9, 1941 to February 9, 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which determined that new and 
material evidence had not been submitted to warrant the 
reopening of the claims for entitlement to service connection 
for the appellant's husband's death or for entitlement to 
improved pension benefits.  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  In August 1995, the RO denied the appellant entitlement 
to service connection for the cause of her husband's death 
and entitlement to VA death pension.  

3.  Evidence associated with the claims file since the RO's 
August 1995 decision is not relevant and probative nor, when 
viewed in conjunction with the evidence previously of record, 
is it so significant that it must be considered in order to 
fairly decide the merits of the case.  


CONCLUSIONS OF LAW

1.  The RO's August 1995 decision denying the appellant 
entitlement to service connection for the cause of her 
husband's death and entitlement to VA death pension is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (2000).  

2.  New and material evidence sufficient to reopen the 
appellant's claim for entitlement to service connection for 
the cause of her husband's death and entitlement to VA death 
pension has not been submitted subsequent to the RO's August 
1995 decision; the requirements to reopen the claims have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the appellant's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the May 2000 Statement of the Case (SOC), 
July 2000 Supplemental Statement of the Case (SSOC), and 
February 2001 SSOC issued during the pendency of the appeal, 
the appellant and her representative have been advised of the 
laws and regulations governing the claim, and been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  The RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant as relative to this 
claim has been obtained and associated with the claims 
folder.  Moreover, the appellant has had the opportunity to 
testify at a hearing, and there is no indication that there 
is additional, existing evidence outstanding that is 
necessary for adjudication of the issue on appeal.  Hence, 
adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Hence, the claim is ready to be 
considered on the merits.  

In August 1995, the RO denied the appellant entitlement to 
service connection for the cause of her husband's death and 
entitlement to improved death pension.  In reaching this 
determination, the appellant's husband's medical records, 
personnel records, death certificate, military certification 
of casualty, and verification of his active duty and Naval 
Reserve status were reviewed.  In explaining its decision, 
the RO found that the veteran's fatal pulmonary tuberculosis 
was not shown until many years after his release from 
qualifying active duty with the Merchant Marine and that 
there was no nexus between the later appearing pulmonary 
tuberculosis and his qualifying active service or service in 
the Naval Reserves.  The RO further found that the 
appellant's husband's period of essentially continuous 
oceangoing active duty service during wartime in the Merchant 
Marine was for a period of less than 90 days; nor did the 
evidence show that he had been discharged, or would have been 
eligible for discharge, for a service-connected disability.  
Although the appellant was notified of the decision and 
advised of her appellate rights, she did not appeal the RO's 
August 1995 decision.  

In September 1999, the RO received the appellant's current 
application for benefits.  Although the RO's August 1995 
decision is final, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 282-83 (1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans, 9 
Vet. App. at 282-83.  If the Board's decision is favorable to 
the appellant, her claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29. (1994).  
Inasmuch as the RO's  August 1995 decision is the last final 
decision of record, the evidence that has been associated 
with the file since then is the evidence that must be 
considered in connection with the new and material evidence 
inquiry.  

The evidence associated with the claims file since the RO's 
August 1995 decision consists of the appellant's husband's 
Merchant Marine promotion certificates, his certificate of 
substantially continuous service in the Merchant Marine, and 
the testimony she presented during an October 2000 personal 
video conference hearing.  

In determining whether new and material evidence has been 
submitted since the previously disallowed final claim, the 
Board is mindful of the mandate in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) in which the Federal Circuit Court 
declared:

"We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is 'material'; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability, even where it will 
not eventually convince the Board to 
alter its ratings decision.  Where so 
much of the evidence regarding the 
veterans' claims for service connection 
and compensation is circumstantial at 
best, the need for a complete and 
accurate record takes on even greater 
importance."See Hodge v. West, supra.

The appellant's husband's personnel records reflecting his 
promotions in the Merchant Marine and his certificate of 
almost continuous service in that service are not new.  They 
were of record and reviewed at the time of the RO's 
unappealed August 1995 decision.  The appellant's personal 
testimony, while new, is essentially cumulative of evidence 
that had been in the record and reviewed by the RO in 
reaching its August 1995 decision.  While her testimony is 
presumed to be true, it does not present competent medical 
evidence of a nexus between her husband's fatal pulmonary 
tuberculosis and his qualifying Merchant Marine service.  In 
the absence of competent medical evidence of a nexus between 
her husband's fatal pulmonary tuberculosis and his qualifying 
active service, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. app. 141, 144 (1992).  

While the appellant firmly believes that her husband's fatal 
disease was associated with his Merchant Marine or Naval 
Reserve service, the Board emphasizes that it is the province 
of trained health care professionals to enter conclusions 
that require medical opinion, such as the diagnosis of a 
disability or, as in this case, an opinion as to the etiology 
of that disability.  As the appellant is a lay person without 
medical training or expertise, she is not competent to render 
an opinion on a medical matter.  Hence, her contentions in 
this regard have no probative value.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu, v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  

As for the issue of whether the evidence is new and material 
as it pertains to the appellants application to reopen her 
claim for VA death pension, the evidence is cumulative and 
duplicative of the evidence that had been considered by the 
RO in its August 1995 decision.  There is absolutely nothing 
in the additional evidence showing that her husband had 
essentially 90 days or more of qualifying active duty service 
during a period of war or, if less than 90 days, he had been 
separated from service due to a service-connected disability, 
or, at the time of death, he had been receiving or entitled 
to receive compensation or retirement pay for a service-
connected disability based on wartime service.  See 
38 U.S.C.A. §§ 1521, 1541.  In other words, for the veteran 
to have qualifying service as a Merchant Marine, he would 
have had to have been serving on ocean-going vessels for 90 
days.  His documented time at sea during the period in 
question was 47 days.  Furthermore, the newly submitted 
evidence does not establish that he was on active naval 
reserve duty at the time of his death.  

Accordingly, the Board finds that the newly submitted 
evidence pertaining to both issues on appeal, in combination 
with other medical and lay evidence now of record, does not 
meet the regulatory standard of evidence "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the appellant's claims of entitlement to 
service connection for the cause of her husband's death and 
for entitlement to VA death pension are not reopened.  



ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for the cause of death of the appellant's 
husband is denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for entitlement to VA death pension is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

